DETAILED ACTION
Claims 1-20, 23, 25-27, 30, and 32-46 have been canceled.  Claims 21-22, 24, 28-29, 31, and 47-54 have been examined. Claims 21-22, 24, 28-29, 31 are allowed. Claims 47-54 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 28, 31, and 48-54 are objected to because of the following informalities:
Claim 28, line 5, “receiving” should be deleted.
Claim 31, line 4-5, “received the second control portion of a previous slot” should be changed to “received within a second control portion of a previous slot”.
Claim 48, line 2, “the portion of the” should be changed to “the portion of the slot”.
Claim 49, line 2, “the second portion” should be changed to “the second portion of the slot”.
Claim 50, line 1, “the portion” should be changed to “the portion of the slot”. Line 2, “the second portion” should be changed to “the second portion of the slot”
Claim 51, line 11, “date” should be deleted.
Claim 52, line 2, “the portion of the” should be changed to “the portion of the slot”.
Claim 53, line 2, “o” should be deleted. “the second portion” should be changed to “the second portion of the slot”.
Claim 54, line 1, “the portion” should be changed to “the portion of the slot”. Line 2, “the second portion” should be changed to “the second portion of the slot”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 47-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0097588 A1 to Nangia et al. (hereinafter “Nangia”) and US 2018/0063865 A1 to Islam et al. (hereinafter “Islam”).
As per claim 47, Nangia discloses a method of wireless communication performed by a user equipment (UE) ([0071], of Nangia discloses a mobile device), comprising: receiving control information in a control portion of a slot ([0004, 0084, 0137-0139], of Nangia discloses receiving control information in a slot); receiving data in a range of frequencies in a portion of a slot, the portion being within the control portion ([0137-0139] and Fig. 11, of Nangia discloses receiving data in a frequency range including in a control region); receiving second data in the range of frequencies in a second portion of a slot, the second portion being outside of the control portion of the slot ([0137-0139] and Fig. 11, of Nangia discloses receiving data in a frequency range including in a control region and outside a control region); receiving a demodulation reference signal (DMRS) for demodulating the data and the second data.
Nangia may not explicitly disclose, but Islam, which is in the same field of endeavor, discloses receiving a demodulation reference signal (DMRS) for demodulating the data and the ([0045-0048], of Islam). The purpose of Islam is to a wireless communication system and to the multiplexing of low latency and latency tolerant communication ([0002, 0039], of Islam). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Islam with Nangia, to enable a system to distinguish between traffic with different latencies and in using a DM-RS to decode/demodulate data as suggested by Islam ([0002, 0039, 0045] of Islam).
As per claim 48, Nangia discloses the method of claim 47, the DMRS being within the portion of the and not within the second portion of the slot.
Nangia may not explicitly disclose, but Islam, which is in the same field of endeavor, discloses the DMRS being within the portion of the and not within the second portion of the slot ([0045-0048], of Islam). The purpose of Islam is to a wireless communication system and to the multiplexing of low latency and latency tolerant communication ([0002, 0039], of Islam). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Islam with Nangia, to enable a system to distinguish between traffic with different latencies and in using a DM-RS to decode/demodulate data as suggested by Islam ([0002, 0039, 0045] of Islam).
As per claim 49, Nangia discloses the method of claim 47, the DMRS being within the second portion and not within the portion of the slot.
Nangia may not explicitly disclose, but Islam, which is in the same field of endeavor, discloses the DMRS being within the second portion and not within the portion of the slot ([0045-0048], of Islam). The purpose of Islam is to a wireless communication system and to the multiplexing of low latency and latency tolerant communication ([0002, 0039], of Islam). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Islam with Nangia, to enable a system to distinguish between traffic with different latencies and in using a DM-RS to decode/demodulate data as suggested by Islam ([0002, 0039, 0045] of Islam).
As per claim 50, Nangia discloses the method of claim 47, the DMRS being within the portion and not within the second portion of the slot or being within the second portion and not within the portion of the slot, based on signaling between the UE and a base station.
Nangia may not explicitly disclose, but Islam, which is in the same field of endeavor, discloses the DMRS being within the portion and not within the second portion of the slot ([0045-0048], of Islam) or being within the second portion and not within the portion of the slot ([0045-0048], of Islam), based on signaling between the UE and a base station ([0045-0048], of Islam). The purpose of Islam is to a wireless communication system and to the multiplexing of low latency and latency tolerant communication ([0002, 0039], of Islam). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Islam with Nangia, to enable a system to distinguish between traffic with different latencies and in using a DM-RS to decode/demodulate data as suggested by Islam ([0002, 0039, 0045] of Islam).
As per claim 51, Nangia discloses an apparatus for wireless communication ([0071], of Nangia discloses a mobile device), comprising: a memory ([0058], of Nangia discloses a memory); and one or more processors operatively coupled to the memory ([0057], of Nangia discloses a processor), the memory and the one or more processors configured to: receive ([0004, 0084, 0137-0139], of Nangia discloses receiving control information in a slot); receive data in a range of frequencies in a portion of a slot, the portion being within the control portion ([0137-0139] and Fig. 11, of Nangia discloses receiving data in a frequency range including in a control region); receive second data in the range of frequencies in a second portion of a slot, the second portion being outside of the control portion of the slot ([0137-0139] and Fig. 11, of Nangia discloses receiving data in a frequency range including in a control region and outside a control region); receive a demodulation reference signal (DMRS) for demodulating the data and the second date data.
Nangia may not explicitly disclose, but Islam, which is in the same field of endeavor, discloses receive a demodulation reference signal (DMRS) for demodulating the data and the second date data ([0045-0048], of Islam). The purpose of Islam is to a wireless communication system and to the multiplexing of low latency and latency tolerant communication ([0002, 0039], of Islam). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Islam with Nangia, to enable a system to distinguish between traffic with different latencies and in using a DM-RS to decode/demodulate data as suggested by Islam ([0002, 0039, 0045] of Islam).
As per claim 52, Nangia discloses the apparatus of claim 51, the DMRS being within the portion of the and not within the second portion of the slot.
Nangia may not explicitly disclose, but Islam, which is in the same field of endeavor, discloses the DMRS being within the portion of the and not within the second portion of the slot ([0045-0048], of Islam). The purpose of Islam is to a wireless communication system and to the multiplexing of low latency and latency tolerant communication ([0002, 0039], of Islam). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Islam with Nangia, to enable a system to distinguish between traffic with different latencies and in using a DM-RS to decode/demodulate data as suggested by Islam ([0002, 0039, 0045] of Islam).
As per claim 53, Nangia discloses the apparatus of claim 51, the DMRS being o within the second portion and not within the portion of the slot.
Nangia may not explicitly disclose, but Islam, which is in the same field of endeavor, discloses the DMRS being o within the second portion and not within the portion of the slot ([0045-0048], of Islam). The purpose of Islam is to a wireless communication system and to the multiplexing of low latency and latency tolerant communication ([0002, 0039], of Islam). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Islam with Nangia, to enable a system to distinguish between traffic with different latencies and in using a DM-RS to decode/demodulate data as suggested by Islam ([0002, 0039, 0045] of Islam).
As per claim 54, Nangia discloses the apparatus of claim 51, the DMRS being within the portion and not within the second portion of the slot or being within the second portion and not within the portion of the slot, based on signaling between the apparatus and a base station.
Nangia may not explicitly disclose, but Islam, which is in the same field of endeavor, discloses the DMRS being within the portion and not within the second portion of the slot ([0045-0048], of Islam) or being within the second portion and not within the portion of the slot ([0045-0048], of Islam), based on signaling between the UE and a base station ([0045-0048], of Islam). The purpose of Islam is to a wireless communication system and to the multiplexing of low latency and latency tolerant communication ([0002, 0039], of Islam). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Islam with Nangia, to enable a system to distinguish between traffic with different latencies and in using a DM-RS to decode/demodulate data as suggested by Islam ([0002, 0039, 0045] of Islam).

Allowable Subject Matter
Claims 21-22, 24, 28-29, and 31 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476